Citation Nr: 1512761	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected residuals of a right shoulder separation with degenerative changes, rated as 10 percent disabling prior to August 9, 2007, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to November 2002 and from February 2003 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2013, when it was remanded for additional development.  Unfortunately, as the Board finds that there has not been substantial compliance with the December 2013 remand directives, this matter must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a May 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran an increased rating under Diagnostic Code 5201, from August 9, 2007, the date of his original increased rating claim.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

After reviewing the claims file, the Board finds that there has not been substantial compliance with the development actions requested in the Board's December 2013 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's December 2013 remand must be conducted prior to adjudication.

In the December 2013 remand, the Board requested the AOJ to request from the Veteran authorization to obtain any outstanding private treatment records pertaining to his right shoulder disability, as well as obtain any outstanding VA medical records from July 2003 forward.  These directives were completed.  

The Board also found that another examination was necessary to assess the current severity of the Veteran's right shoulder disability and to specifically consider the orthopedic and neurological manifestations.  The examiner was also directed to indicate the impact of weight-bearing on the Veteran's range of motion.  Additionally, the examiner was directed to provide an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part, and to indicate the degree of any additional range of motion loss due to pain on use or during flare-ups.

The Veteran was provided a VA examination in February 2014.  However, the Board finds that the February 2014 examination report opinion is inadequate as it does not substantially comply with the December 2013 remand directives.  While the examiner performed range of motion testing on the Veteran's right shoulder, she did not indicate the impact of weight-bearing on the Veteran's range of motion.  Moreover, although the examiner noted the Veteran's reports of "tingling going down my arm throughout the day," the examiner performed no neurological testing to determine whether the Veteran's reported symptoms could be objectively confirmed and whether they related to his underlying shoulder disability.  

Further, the examiner noted the Veteran had a positive result on the External rotation / Infraspinatus strength test, which the Disability Benefits Questionnaire (DBQ) noted "may be associated with infraspinatus tendinopathy or tear," the examiner did not explain this finding further or reconcile it with her later notation that diagnostic testing showed the Veteran had "no tears and noted tendonitis."  Lastly, with respect to the requested opinion on limitation of functional ability, the examiner reported that it would be purely speculative to state exactly to what degree additional range of motion loss would be due to pain on use or during flare-ups.  The examiner explained that she documented range of motion in degrees after repetition, but stated that the Veteran reported his perception of symptoms during flare up or reported no flare ups, and that no further information could be provided without resort to speculation.  However, the examiner noted the Veteran's report that he had increased pain with repetitive movement at work, but also stated that the Veteran did not report that flare-ups impact the function of the shoulder.  Thus, it is unclear whether the Veteran reported or experienced flare-ups, and if so, to what degree they affect the functional ability of his shoulder.  

Thus, the Board finds the examination report to be inadequate and the Veteran must be afforded a new VA examination to ensure substantial compliance with the Board's December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the neurological aspects of the examination, the Board notes that the Veteran and a co-worker have noted his complaints of numbness and tingling.  See August 2013 Hearing Transcript, pg. 9 (discussing tingling), and the August 2013 statement of C. W. (noting the Veteran's complaints of numbness).  

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to the Veteran's right shoulder disability.  All attempts to secure this evidence must be documented in the Veteran's e-folder.

2.  After the above development is completed, schedule the Veteran for a VA examination for his service-connected right shoulder disability, with an appropriate examiner other than the February 2014 examiner.  The claims file, to include this remand, must be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and extent of any functional loss due to the Veteran's service-connected right shoulder disability, as well as any related neurological or orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain, as well as the impact of weight-bearing on the Veteran's range of motion.  Any diagnostic tests required, including neurological testing, should be performed.

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right shoulder disability that develops on use.

Based on current examination of the Veteran as well as review of the evidence of record to include post-service treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right shoulder.  The examiner should indicate the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also provide an opinion as to whether any objective neurological symptoms noted upon examination are manifestations of the Veteran's service-connected shoulder disability.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  Any report prepared must be typed.

3.  Thereafter, complete any other development deemed necessary, to include considering whether referral for extraschedular consideration is warranted, and then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



